NUMBERS 13-12-00193-CR; 13-12-00194-CR;
                  13-12-00195-CR; AND 13-12-00196-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JOSEPH SYLVESTER TURNER,                                                     Appellant,

                                           v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 24th District Court
                         of Jackson County, Texas.



                         MEMORANDUM OPINION
                Before Justices Benavides, Vela, and Perkes
                     Memorandum Opinion Per Curiam

      Appellant, Joseph Sylvester Turner, attempts to appeal convictions for delivery of

a controlled substance and possession of a controlled substance. The trial court has

certified in these cases that this Ais a plea-bargain case, and the defendant has NO right
of appeal,@ and Athe defendant has waived the right of appeal.@ See TEX. R. APP. P.

25.2(a)(2).

         On March 23, 2012, this Court notified appellant=s counsel of the trial court=s

certifications and ordered counsel to: (1) review the record; (2) determine whether

appellant has a right to appeal; and (3) forward to this Court, by letter, counsel=s findings

as to whether appellant has a right to appeal, or, alternatively, advise this Court as to the

existence of any amended certifications.

       On April 30, 2012, counsel filed a letter brief with this Court. Counsel=s response

does not establish that the certifications currently on file with this Court are incorrect or

that appellant otherwise has a right to appeal.

       The Texas Rules of Appellate Procedure provide that an appeal must be

dismissed if the trial court=s certification does not show that the defendant has the right of

appeal. TEX. R. APP. P. 25.2(d); see TEX. R. APP. P. 37.1, 44.3, 44.4. Accordingly, these

appeals are DISMISSED.



                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of May, 2012.




                                              2